Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 21, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00093-CV



                     IN RE D. ANDREW KLEIN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-45649

                         MEMORANDUM OPINION

      On February 4, 2019, relator D. Andrew Klein filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, Klein asks this court to compel the Honorable Elaine H.
Palmer, presiding judge of the 215th District Court of Harris County, to vacate her
January 7, 2019 and January 17, 2019 orders granting Third-Party Defendant Hikmat
Ghazal’s motion to abate Klein’s claim against Ghazal. Klein has also filed a motion
for temporary relief, asking our court to stay certain orders and proceedings in the
trial court. See Tex. R. App. P. 52.10.

          Generally, to obtain mandamus relief, a relator must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy at law,
such as an appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)
(orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)
(per curiam). Klein has not shown that the trial court clearly abused its discretion.
We therefore deny Klein’s petition for writ of mandamus and motion for temporary
relief.


                                          PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                            2